Opinion issued December 2, 2021




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-21-00515-CV
                            ———————————
IN RE MAINTENANCE OF WAY EQUIPMENT SERVICES, LLC, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Maintenance of Way Equipment Services, LLC, filed a petition for

writ of mandamus challenging the denial of its motion to compel discovery.1 Shortly

after filing the mandamus petition, relator filed a pleading averring that the matters




1
      The underlying case is Maintenance of Way Equipment Services, LLC v. Marcus
      Mukoro, cause number 20-CCV-067235, pending in the County Court at Law No.
      3 of Fort Bend County, Texas, the Honorable Juli Mathew presiding.
raised in the petition were rendered moot by subsequent orders issued by the trial

court. Accordingly, we dismiss this original proceeding as moot.

                                 PER CURIAM

Panel consists of Justices Goodman, Rivas-Molloy, and Farris.




                                        2